Title: From Thomas Jefferson to Lewis Harvie, 17 March 1803
From: Jefferson, Thomas
To: Harvie, Lewis


          
            Dear Sir
            Monticello Mar. 17. 03.
          
          Your favor is duly recieved and I am happy to learn that it will be convenient for you  my [family] proposed;  the  of Capt. Lewis  [your same views]; for I would not wish  to [be employed]. but with a view to your  I intended to be back to Washington by the 1st of April. I fear however I have in that allowed myself too little time for the business which brought me here. still I do not altogether despair of accomplishing it, but under this uncertainty I think you had better await a letter which I will write you either on my actual departure hence or my arrival at Washington holding yourself in readiness to move on short warning. present my friendly respects to Colo. & mrs Harvie and accept yourself my affectionate salutations.
          
            Th: Jefferson
          
        